Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered September 30, 1993, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 12 years to life, unanimously affirmed.
Charged with second-degree robbery and fourth-degree grand larceny, and his motion to suppress identification testimony having been denied, defendant pled guilty to attempted second-degree robbery with a promise of six years to life should he be a mandatory persistent felon, upon condition that he waive his right to appeal the suppression ruling, appear in court and at probation when required, and not be rearrested. The court warned defendant that if he violated any of these conditions, he would not be permitted to withdraw his plea and could be sentenced to as much as 25 years to life. Defendant violated all of the conditions, and, upon being returned to court on a bench warrant, was sentenced to 12 years to life. There is no merit to defendant’s contention that his waiver of the right to appeal the suppression ruling was negated by the court’s imposition of a sentence greater than that bargained. The waiver was part of a plea agreement that was knowing, intelligent and volun*241tary, and defendant should be held to his bargain (People v Seaberg, 74 NY2d 1, 10). In any event, if we were to review the suppression ruling, we would affirm it. We also reject defendant’s contention that the sentencing court relied excessively on his intervening arrest for patronizing a prostitute. Rather, the sentencing court, in enhancing the sentence, was relying on defendant’s violation of every plea condition, and even ameliorated the sentence that defendant had been warned to expect in the event that he violated any of the plea conditions.
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Rosenberger, J. P., Rubin, Kupferman, Nardelli and Tom, JJ.